Citation Nr: 0521564	
Decision Date: 08/10/05    Archive Date: 08/19/05	

DOCKET NO.  04-14 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for anesthesia of the left mandibular nerve, 
including the left lip and left upper face.



REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri in which the RO granted service 
connection for anesthesia of the left mandibular nerve, 
including the left lip and lower left face, and assigned a 10 
percent evaluation effective August 21, 2002.  The veteran 
expressed disagreement with the assigned disability 
evaluation, and in a May 2004 rating decision, the RO 
increased the disability evaluation to 30 percent effective 
from August 21, 2002.  The veteran, who had active service 
from May 1968 to May 1971, continued to express disagreement 
with the assigned rating and appealed to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.

The Board notes for the record that a rating decision dated 
in November 2004 denied service connection for erectile 
dysfunction and for a testicular disorder.  The RO received a 
statement from the veteran dated in March 2005 in which the 
veteran referenced symptomatology associated with the left 
testicle and cancer of the testes.  The Board is uncertain as 
to whether the veteran intended the statement to serve as a 
Notice of Disagreement to the November 2004 rating decision 
or desired it to act as a claim for service connection of 
additional genitourinary disorders other than erectile 
dysfunction or a testicular connection.  This issue is 
referred to the RO for further clarification.  

Additionally, the Board notes that the veteran's 
representative submitted a statement in April 2005 in which 
he asserted that an increased rating is warranted in this 
case because of chronic pain and emotional dysfunction, and 
possibly post-traumatic stress disorder.  The Board considers 
this letter to constitute a claim for service connection for 
a psychiatric disorder and refers it back to the RO for 
further action.   




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's anesthesia of the left mandibular nerve 
does not manifest complete paralysis.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 30 
percent for the veteran's anesthesia of the left mandibular 
nerve, including the left lip and the lower left face, are 
not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.124, 4.124a, Diagnostic 
Code 8205 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim. 
The Board acknowledges that the November 2002 letter sent to 
the veteran informed him of the evidence necessary to 
establish entitlement to service connection for anesthesia of 
the left mandibular nerve, but not the evidence necessary to 
substantiate his claim for a higher initial rating 
evaluation.  However, since the veteran raised this increased 
rating issue in his Notice of Disagreement following the 
grant of service connection for anesthesia of the left 
mandibular nerve, further notice of the VCAA does not appear 
to be required according to an opinion from the VA General 
Counsel. See VAOPGCPREC 8-2003 (Dec. 22, 2003) ("if, in 
response to notice of its decision on a claim for which VA 
has already given the Section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, Section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but Section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue").  The Board is bound in its decisions by 
the precedent opinions of the Chief Legal Officer of the VA. 
38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).

Additionally, the Board notes that the veteran and his 
representative have not contended or argued that any defect 
or deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The Board finds that the rating decisions in this case and 
the Statement of the Case issued in connection with this 
appeal have notified the veteran of the evidence considered, 
the pertinent laws and regulations and the reasons his 
service-connected disability was assigned a 30 percent 
evaluation.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records and VA medical records 
are associated with the claims file.  Additionally, the 
veteran was afforded two VA examinations in order to assess 
the current severity of the veteran's service-connected 
disability.  Neither the veteran nor his representative have 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in connection with his claim.  
Accordingly, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


B.  Evidence

Historically, a rating decision dated in February 2003 
granted service connection for anesthesia of the left 
mandibular nerve, including the left lip and lower left face, 
and assigned an evaluation of 10 percent effective August 21, 
2002.  The rating decision was based upon a review of the 
veteran's service medical records dated from May 1968 to May 
1971 and VA examinations conducted in January 2003.

The veteran was afforded a VA peripheral nerve examination in 
January 2003 (incorrectly dated as January 2002).  The report 
noted that the veteran had oral surgery performed in December 
1969 that resulted in a traumatized or compressed left 
mandibular nerve.  Physical examination revealed an area of 
anesthesia from the midline to the left, both upper and lower 
lip and chin, and this area of anesthesia extended laterally 
along the distribution of the mandible to include one-third 
of the face to an area about 3-centimeters anterior to his 
ear.  The condition resulted in the veteran dribbling food 
and saliva out of the corner of his mouth when he would eat, 
and required him to wipe his mouth often.  The examiner 
diagnosed the veteran with anesthesia of the left upper and 
lower lip and lower left face, secondary to apparent surgical 
severing of the middle and long buccal branches of the 
mandibular branch of the trigeminal nerve. 

The veteran also underwent a VA dental and oral examination 
in January 2003.  A review of the medical records showed that 
the veteran's left mandibular nerve was traumatized while in 
service during a periodontal procedure.  The veteran 
developed paresthesia that did not resolve when he was 
discharged from the service nor had it resolved at the time 
of the examination.  The examiner considered this to be 
anesthesia.  Physical examination revealed that the veteran 
had no feeling along the whole track of the left mandibular 
nerve from the retromylohyoid area to the symphysis.  He was 
numb both buccally and lingually and his face was numb on 
that side.  He had a normal range of motion and could talk 
normally.  The examiner observed that the veteran had no 
problems chewing, eating, or shaving but had problems with 
saliva dribbling out of the corner of his mouth.  The 
remaining bone around the veteran's teeth was within normal 
limits.  As far as functional impairments, the examiner 
stated that there were none.  

In April 2003, the veteran submitted a letter constituting a 
Notice of Disagreement regarding the 10 percent rating 
evaluation assigned.  He disagreed with the dental and oral 
examiner's statement that he could shave without difficulty.  
He asserted that shaving was in fact difficult because he 
usually cuts or scrapes his face due to the numbness of his 
jaw and tongue.  He additionally stated he felt self-
conscious eating in public because he continually must wipe 
his mouth with a handkerchief.  

Thereafter, the veteran submitted additional statements in 
support of his claim.  The veteran's October 2003 statement 
reported that the veteran has been scared of all dentists 
since his surgical procedure.  In a letter dated September 
2003, the veteran asserted that he has trouble chewing food, 
and that he needs dental treatment but is afraid to go to the 
dentist.  In a letter dated April 2004, the veteran asserted 
that he only shaves once every 7 to 10 days because he cuts 
his face when he shaves, resulting in bleeding.  He reported 
that he cannot eat solid food and must live on soft foods 
such as soup, tuna and potted meat.  He reiterated his fear 
of dentists in this letter, stating that he is scared to 
death to sit in a dentist chair for fear that he'll die.

In a rating decision dated in May 2004, the evaluation for 
anesthesia of the left mandibular nerve was increased to 30 
percent effective August 21, 2002.  

C.  Law and Analysis

The veteran has been assigned a 30 percent disability rating 
for his service-connected anesthesia of the left mandibular 
nerve under the provisions of 38 C.F.R. § 4.124a, Diagnostic 
Code 8205 (2004).  He contends that his anesthesia is more 
disabling than currently evaluated and has appealed for an 
increased rating.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

The veteran's anesthesia of the left mandibular nerve is 
currently evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 
8205, paralysis of the fifth (trigeminal) cranial nerve.  
Under this code, a 10 percent rating is warranted for 
incomplete, moderate paralysis.  A 30 percent rating is 
warranted for incomplete, severe paralysis.  A 50 percent 
rating is warranted for complete paralysis.  A note following 
the diagnostic code states that the rating is dependent upon 
the relative degree of sensory manifestation or motor loss.  
The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor. 38 C.F.R. § 4.124a.

The RO increased the veteran's rating evaluation from 10 
percent to 30 percent based upon the veteran's statement and 
re-review of the evidence.  In doing so, the RO determined 
that the veteran's disability constitutes severe, incomplete 
paralysis rather than moderate, incomplete paralysis.  
However, in order to receive an increase to a 50 percent 
evaluation under Diagnostic Code 8205, the evidence of record 
must show that the veteran's disability is reflective of 
complete paralysis.  In this case, no such evidence exists.   

While the veteran's January 2003 peripheral nerve examination 
and oral and dental examination noted that the veteran has 
anesthesia of the left lip and lower left face, the dental 
examination also noted that the veteran is able to use his 
facial muscles correctly, he can talk normally and he has no 
functional impairments.  The remaining bone around the 
veteran's teeth was also within normal limits.  The veteran 
does not have any problems actually eating or chewing, other 
than his choice of food being limited (hard food in 
comparison to soft food) and problems with saliva dribbling 
out of the corner of his mouth.  As such, the Board finds 
that the record on appeal is devoid of evidence indicating 
complete paralysis, and the veteran's disability does not 
more nearly approximate the complete paralysis of the fifth 
cranial nerve required for a higher rating.  Therefore, the 
disability is appropriately rated as 30 percent disabling.

On reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no assertion or showing by the veteran that his 
anesthesia of the left mandibular nerve has resulted in 
interference with his employability or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
For these reasons, the veteran's appeal must be denied.  


ORDER

An initial evaluation in excess of 30 percent for anesthesia 
of the left mandibular nerve, including the left lip and left 
upper face, is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


